Corporate Advisory Services Agreement

 

Corporate Advisory Services Agreement (this “Agreement”), made as of November
16, 2015

,between SocialPlay USA, Inc. ( The corporation) having its principal place of
business located at 2532 Open Range Dr. Fort Worth, Tx. 76177 and Ten West
Holding Inc. a private consultant, whose principal place of business is located
at 1900 Purdy Ave. #1705 Miami Beach Fl 33139

 

Whereas, the Corporation wishes to assure itself of the services of the
Consultant for the period provided in this Agreement, and the Consultant is
willing to provide his services to the Corporation for said period under the
terms and conditions hereinafter provided:

 

Now, therefore, in consideration of the premises and of the mutual promises and
covenants herein contained, the parties hereto agree as follows:

 

1.             Engagement. The Corporation agrees to and does hereby engage the
Consultant, and the Consultant agrees to and does hereby accept engagement by
the Corporation. The term of this Agreement shall be for three (3) months
commencing on the date hereof. The period during which Consultant shall serve in
such capacity (including the initial term and any renewals thereof) shall be
deemed the “Engagement Period” and shall hereinafter be referred to as such.

 

2.Services.

 

2.1              The Consultant shall render to the Corporation the services
described below, with respect to which the Consultant shall apply his best
efforts and devote such time as shall be reasonably necessary to perform his
duties hereunder and advance the interests of the Corporation. The Consultant
shall report directly to the Chief Executive Officer of the Corporation and to
such persons as the Chief Executive Officer shall direct.

 

2.2              The services to be rendered by the Consultant to the
Corporation shall consist of [(a) developing an in-depth familiarization with
the Corporation’s business objectives and bring to its attention potential or
actual opportunities which meet those objectives or logical extensions thereof;
(b) advising the Corporation with respect to its corporate development including
such factors as position in competitive environment, financial performances vs.
competition, strategies, operational viability, etc.; (c) identifying
prospective suitable acquisitions for the Corporation, performing appropriate
diligence investigations with respect thereto, advising the Corporation with
respect to the desirability of pursuing such prospects, and assisting the
Corporation in any negotiations which may ensue therefrom; and (d) introducing
the Corporation to some of its contacts which may have an interest in investing
in the Corporation or any of its potential projects.]

 

2.3              The services to be rendered by the Consultant to the
Corporation shall under no circumstances include (a) any activities which could
be deemed by the Securities and Exchange Commission (“SEC”) to constitute
investment banking or any other activities requiring the Consultant to register
as a broker-dealer under the Securities Exchange Act of 1934; (b) any activities
which could be deemed by the SEC to be in connection with the offer or sale of
securities; or (c) any activities which directly or indirectly promote or
maintain a market for the Corporation’s

 1 

 

securities.

 

3.Compensation.

 

3.1              For the services and duties to be rendered and performed by the
Consultant during the Engagement Period and in consideration of the Consultant’s
having entered into this Agreement, the Corporation shall issue to the
Consultant on the first day of the Engagement Period fifty thousand (50,000)
shares of restricted common stock of the Corporation (the “Shares”), and a fee
of $10,000 per month payable on the 16th of each month.

 

3.2              The Consultant acknowledges his understanding that the issuance
of the Shares is intended to be exempt from registration under the Securities
Act of 1933, as amended (the “Securities Act”). In furtherance thereof, the
Consultant hereby represents and warrants to the Corporation that he is an
“accredited investor” as that term is defined in Rule 501 of the General Rules
and Regulations under the Securities Act by reason of Rule 501(a)(3). The
Consultant is acquiring the Shares for his own account as principal, not as a
nominee or agent, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof in whole or in part and no
other person has a direct or indirect beneficial interest in such Shares or any
portion thereof. The Consultant has the financial ability to bear the economic
risk of his investment, has adequate means for providing for his current needs
and personal contingencies and has no need for liquidity with respect to his
investment in the Corporation. The Consultant has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of the prospective investment in the Shares. The Consultant has been
provided an opportunity for a reasonable period of time prior to the date hereof
to obtain additional information concerning the offering of the Shares, the
Corporation and all other information to the extent the Corporation possesses
such information or can acquire it without unreasonable effort or expense.

 

3.3              The Consultant understands that any Shares he receives will not
be registered under the Securities Act or the securities laws of any state
thereof, nor is such registration contemplated. The Consultant understands and
agrees further that the Shares must be held and may not be transferred until and
unless the Shares are registered under the Securities Act and the securities
laws of any other jurisdiction or an exemption from registration under the
Securities Act and any applicable laws is available. The Consultant understands
that legends stating that the Shares have not been registered under the
Securities Act and the securities laws of any other jurisdiction and setting out
or referring to the restrictions on the transferability and resale of the Shares
will be placed on all documents evidencing the Shares.

 



4.             Trade Secrets. Consultant agrees that any trade secrets, material
non-public information or any other like information of value relating to the
business of the Corporation or any of its affiliates, including but not limited
to, information relating to pricing, potential transactions, processes, systems,
methods, formulae, patents, patent application, research activities and plans,
contracts, names of potential sellers and brokers, which she has acquired during
her engagement by the Corporation or any of its affiliates or which she may
hereafter acquire during the Engagement Period as the result of any disclosures
to him, or in any other way, shall be regarded as held by the Consultant in a
fiduciary capacity solely for the benefit of the Corporation,

 2 

 

its successors or assigns, and shall not at any time, either during the term of
this Agreement or thereafter, be disclosed, divulged, furnished, or made
accessible by the Consultant to anyone, or be otherwise used by her except in
the course of business of the Corporation or its affiliates. The covenants set
forth herein shall survive the expiration of the Engagement Period and
termination of this Agreement and shall remain in full force and effect
regardless of the cause of such termination.

 

5.General Provisions.

 

5.1                    Consultant is and shall at all times be an independent
contractor with respect to the services that it is rendering to Corporation
pursuant to this Agreement and Consultant shall at no times be an affiliate,
employee, agent, partner or representative of Corporation and Consultant shall
not take any action nor in any way hold itself out as such. At no time shall
Consultant have any authority or power to bind the Corporation or to act on
behalf of the Corporation in any manner, including without limitation, making
any direct or indirect representation or covenant by the Corporation to any
third party.

 

5.2                    This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of [florida], without reference
to the choice of law principles thereof.

 

5.3                    Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision is unenforceable or invalid under such law, such provision
shall be ineffective only to the extent of such unenforceability or invalidity,
and the remainder of such provision and the balance of this Agreement shall in
such event continue to be binding and in full force and effect.

 

5.4                    This Agreement shall not be assigned or delegated, by
operation of law or otherwise, by either party hereto without the other party's
prior written consent, and any such assignment or attempted assignment shall be
void, of no force or effect, and shall constitute a material default by such
party.

 3 

 

IN WITNESS WHEREOF, the parties hereto have executed the above Agreement as of
the day and year first above written: 

 

The corporation:

 

By: /s/ Chitan Mistry

Name: Chitan Mistry

Title: CEO

 

Consultant

 

By: /s/ Marc Sitzer

Name: Marc Sitzer

Ten West Holdings, Inc.

Title: Pres.



 





 4 

 



 

: